Exhibit 10.24a

FIRST AMENDMENT TO OFFICE LEASE AGREEMENT

THIS FIRST AMENDMENT TO OFFICE LEASE AGREEMENT (this "First Amendment") is made
and entered into effective as of February 1, 2018 (the "Effective Date"), by and
between RREF II PACIFIC CENTER LLC, a Delaware limited liability company
("Landlord"), and EMMAUS LIFE SCIENCES, INC., a Delaware corporation ("Tenant").

R E C I T A L S:

A.

Bixby Torrance, LLC, a Delaware limited liability company ("Bixby") and Tenant
entered into that certain Office Lease Agreement dated October 17, 2014 (the
"Original Lease"), as amended by that certain Statement of Tenant Regarding
Lease Commencement (the "Tenant Statement") executed by Tenant.

B.

The Original Lease and the Tenant Statement are collectively referred to herein
as the "Lease".

C.

Landlord has succeeded to the interests of Bixby as landlord under the Lease.

D.

Pursuant to the Lease, Landlord currently leases to Tenant and Tenant currently
leases from Landlord that certain office space (collectively, the "Premises")
consisting of (i) that certain space commonly known as Suite 800 (the "Suite 800
Space"), containing approximately 5,836 rentable square feet and located on the
eighth (8th) floor of that certain office building located at 21250 Hawthorne
Blvd., Torrance, CA  90503 (the "Building"), and (ii) that certain space
commonly known as Suite 875 (the "Suite 875 Space"), containing approximately
7,493 rentable square feet and located on the eighth (8th) floor of the Building
(which Suite 875 Space was referred to in the Original Lease as the "Must-Take
Space").

E.

Landlord and Tenant now desire to amend the Lease to (i) extend the Term (as
defined in the Original Lease) for the Extended Term (as defined below),
(ii) memorialize that the Suite 800 Space and Suite 875 Space shall be deemed
one (1) space commonly referred to as "Suite 800", and (iii) modify various
terms and provisions of the Lease, all as hereinafter provided.

F.

All capitalized terms when used herein shall have the same meanings given such
terms in the Lease unless expressly superseded by the terms of this First
Amendment.

A G R E M E N T:

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.Suite 800; Re-measurement of Premises and Building.   Landlord and Tenant
hereby acknowledge and agree that:  (i) the Rentable Square Footage of the
Premises (as defined

./

-///

 





 

 

 

 

 

--------------------------------------------------------------------------------

[Type here]

 

in the Original Lease) (i.e., both the Suite 800 Space and Suite 875 Space,
collectively); (ii) the Rentable Square Footage of the Building (as defined in
the Original Lease), have both been re-measured by Landlord in accordance with
the Standard Method for Measuring Floor Area in Office Buildings, ANSI/BOMA
Z65.1 2017, as modified by Landlord pursuant to Landlord's standard rentable
area measurements for the Building, which re-measurement shall be effective from
and after the Extended Term Commencement Date (as defined below), but not for
any period prior thereto; and (iii) as a result of such re-measurement, from and
after the Extended Term Commencement Date, (A) the Suite 800 Space and Suite 875
Space shall collectively be commonly referred to as "Suite 800", (B) the
Premises shall collectively be deemed to contain and the Rentable Square Footage
of the Premises shall be 13,734 rentable square feet, (C) the Building shall be
deemed to contain and the Rentable Square Footage of the Building shall be
310,638 rentable square feet, and (D) all amounts and figures in the Lease, as
hereby amended, which are based upon the Rentable Square Footage of the Premises
and/or the Rentable Square Footage of the Building shall be calculated based
upon the revised Rentable Square Footage of the Premises and/or the Rentable
Square Footage of the Building, as the case may be, as determined pursuant to
such re-measurement.

2.Extended Term.  The Term, which is currently scheduled to expire on
March 31, 2019, is hereby extended to expire on February 29, 2024 (the "Extended
Term Expiration Date"), unless sooner terminated in accordance with the terms of
the Lease, as hereby amended.  The seventy-two (72) month period from March 1,
2018 (the "Extended Term Commencement Date") through and including the Extended
Term Expiration Date shall be referred to herein as the "Extended Term".

 

[TEXT CONTINUES ON FOLLOWING PAGE]


./

-///

 

-2-

 

 

 

--------------------------------------------------------------------------------

[Type here]

 

 

3.Base Rent.  

3.1.Base Rent.  Notwithstanding anything to the contrary contained in the Lease,
as hereby amended, during the Extended Term, the Base Rent payable by Tenant to
Landlord for the entire Premises (i.e., the Suite 800 Space and the Suite 875
Space) shall be calculated together and shall be as set forth in the following
schedule (subject to abatement pursuant to Section 3.2 below):



Period of
Extended Term




Annual Base Rent


Monthly Installment
of Base Rent

Monthly Rental Rate per Rentable Square Foot of Premises

3/1/18 – 2/28/19

$577,038.00

$48,086.50

$3.50

3/1/19 – 2/29/20

$594,956.88

$49,579.74

$3.61

3/1/20 – 2/28/21

$611,437.68

$50,953.14

$3.71

3/1/21 – 2/28/22

$629,566.56

$52,463.88

$3.82

3/1/22 – 2/28/23

$649,343.52

$54,111.96

$3.94

3/1/23 – 2/29/24

$669,120.48

$55,760.04

$4.06

3.2.Abatement of Base Rent.  Notwithstanding Section 3.1 above, provided that
Tenant fully performs all of the terms and conditions of the Lease, as hereby
amended, and is not in default under the Lease, as hereby amended, Landlord
hereby agrees to abate Tenant's obligation to pay the monthly installments of
Base Rent otherwise payable for the Premises (the "Abated Rent") during the
period from April 1, 2018 through and including September 30, 2018.  During such
abatement period, Tenant shall remain responsible for the payment of all of its
other monetary obligations under the Lease, as hereby amended.  In the event of
a default by Tenant under the terms of the Lease, as hereby amended, that
results in the early termination of the Lease, as hereby amended, pursuant to
the provisions of Section 19 of the Original Lease, then as a part of the
recovery set forth in Section 19 of the Original Lease, Landlord shall be
entitled to recover the Abated Rent.

4.Tenant's Pro Rata Share of Taxes and Expenses.  With respect to Tenant's
obligation to pay Tenant's Pro Rata Share of Expense Excess and Tax Excess (as
such terms are defined in Section 1.01 of Exhibit B attached to the Original
Lease), during the Extended Term: (i) Tenant's Pro Rata Share of Expense Excess
and Tax Excess for the entire Premises shall be calculated together, and
accounting for the re-measurement of the Premises and Building set forth in
Section 1 above, shall equal 4.42% (i.e., 13,734 square feet within the Rentable
Square Footage of Premises/310,638 square feet within the Rentable Square
Footage of the Building); and (ii) the Base Year for purposes of calculating
Expense Excess and Tax Excess shall be revised to be calendar year 2018.

./

-///

 

-3-

 

 

 

--------------------------------------------------------------------------------

[Type here]

 

5.Condition of Premises; Refurbishment Work.  

5.1.Condition of Premises.  Tenant is in possession of the Premises and accepts
the same in its "AS IS" condition as of the Effective Date and the Extended Term
Commencement Date without any agreements, representations, understandings or
obligations on the part of the Landlord to perform or to pay for any
alterations, repairs or improvements to the Premises, Building or Project,
except as otherwise expressly set forth in Section 5.2 below.  

5.2.Refurbishment Work.  

(a)Refurbishment Allowance.  Notwithstanding Section 5.1 above to the contrary,
at any time during the period commencing on the Effective Date and expiring on
February 28, 2019 (the "Refurbishment Period"), Tenant shall be entitled to
receive from Landlord a one (1) time refurbishment allowance (the "Refurbishment
Allowance") in the amount of up to, but not exceeding, $137,340.00 (i.e., $10.00
per square foot of the Rentable Square Footage of the Premises) to help Tenant
pay for the costs of the design, construction, acquisition and installation of
any alterations and tenant improvements to the Premises (collectively, the
"Refurbishment Work"), that are undertaken by Landlord on behalf of Tenant
during the Refurbishment Period as provided in this Section 5.2.  All
Refurbishment Work to be performed by Landlord shall be subject to the mutual
approval of the parties, including the mutual approval of all space plans,
working drawings and specifications therefor (collectively, the "Refurbishment
Plans") prepared by architects and engineers designated by Landlord at Tenant's
cost (which cost may be paid out of the Refurbishment Allowance).  All
Refurbishment Work shall be performed by contractors and subcontractors
designated and retained by Landlord and shall otherwise be performed in
accordance with and subject to the terms and provisions of Section 9.02 of the
Original Lease.

(b)Disbursement of Refurbishment Allowance.  Except as otherwise provided in
Section 5.2(c) below, Landlord shall disburse the Refurbishment Allowance to pay
for the costs of the design, construction, acquisition and installation of the
Refurbishment Work (collectively, the "Refurbishment Costs") on a progress
payment basis during the course of the design and construction of the
Refurbishment Work in accordance with Landlord's standard draw cycle and
disbursement procedures and requirements (which procedures and requirements
include, without limitation, Landlord's receipt of requests for payment and
invoices from the architects, engineers, contractors, subcontractors and other
persons or entities performing the Refurbishment Work and executed mechanics'
lien releases from all such persons and entities, all as reasonably satisfactory
to Landlord), but only after Tenant has paid to Landlord all Refurbishment Costs
which exceed the Refurbishment Allowance (collectively, the "Excess
Refurbishment Costs").  Tenant shall be solely responsible for all such Excess
Refurbishment Costs.  Such Excess Refurbishment Costs, if any, may be estimated
by Landlord from time to time prior to and/or during the design, construction,
acquisition and installation of the Refurbishment Work, and Tenant shall pay
such Excess Refurbishment Costs (as so estimated by Landlord) to Landlord within
ten (10) days after Tenant's receipt of written invoice therefor.  Following
completion of the Refurbishment Work, Landlord shall provide Tenant with a
reconciliation of the total Refurbishment Costs as compared to

./

-///

 

-4-

 

 

 

--------------------------------------------------------------------------------

[Type here]

 

the Excess Refurbishment Costs and the estimates of the Excess Refurbishment
Costs previously paid by Tenant, and Tenant shall pay to Landlord any
underpayment of Excess Refurbishment Costs made by Tenant, or Landlord shall
reimburse to Tenant any overpayment of Excess Refurbishment Costs made by
Tenant, as the case may be, within thirty (30) days after Landlord's delivery of
such reconciliation.  In no event shall Landlord be obligated to make
disbursements pursuant to this Section 5.2(b) in a total amount which exceeds
the Refurbishment Allowance.

(c)Limitations on Disbursement; Base Rent Credit.  Notwithstanding anything in
this Section 5.2 above to the contrary, Landlord shall have no obligation to
disburse any portion of the Refurbishment Allowance with respect to any
Refurbishment Work that is performed prior to or after the Refurbishment
Period.  In addition, except as otherwise provided hereinbelow, Tenant shall not
be entitled to receive any portion of the Refurbishment Allowance that is not
used to pay for the Refurbishment Costs of the Refurbishment Work performed
during the Refurbishment Period, and any such unused amounts of the
Refurbishment Allowance as of the end of the Refurbishment Period shall revert
to Landlord and Tenant shall have no further rights with respect
thereto.  Notwithstanding the foregoing to the contrary, Tenant may elect, by
written notice (the "Base Rent Credit Notice") delivered to Landlord prior to
the expiration of the Refurbishment Period, to receive any then unused portion
of the Refurbishment Allowance as a credit against the Base Rent payable by
Tenant for the Premises under the Lease, as hereby amended.  The Base Rent
Credit Notice shall expressly state the exact amounts of such then unused
portion of the Refurbishment Allowance that Tenant elects to receive as a credit
against Base Rent due and payable by Tenant under the Lease, as hereby amended
(the "Base Rent Credit Amount").  If Tenant properly and timely delivers the
Base Rent Credit Notice to Landlord, then:  (i) the Refurbishment Allowance
shall be reduced by the Base Rent Credit Amount; and (ii) the Base Rent Credit
Amount shall be applied to the Base Rent otherwise next due and payable by
Tenant under this Lease from and after the date that Tenant delivers the Base
Rent Credit Notice to Landlord until the Base Rent Credit Amount is reduced to
$0.00.

(d)Acceptance of Inconveniences.  Tenant acknowledges that Landlord will be
performing the Refurbishment Work during Tenant's occupancy of the Premises, and
Tenant hereby agrees that:  (i) Tenant shall cooperate with Landlord and
Landlord's schedule of performance of the Refurbishment Work during such
occupancy so that Landlord may timely perform the Refurbishment Work without
interference from Tenant; (ii) Landlord shall be permitted to cause the
Refurbishment Work to be performed during normal business hours as reasonably
necessary to complete the same in a timely manner, without any obligation to pay
overtime or other premiums; (iii) Tenant shall accept all inconveniences
associated with the performance of the Refurbishment Work which may occur during
such occupancy, including, without limitation, dust, noise, etc.; (iv) the
performance of the Refurbishment Work shall in no way constitute a constructive
eviction of Tenant nor entitle Tenant to any abatement of any rent payable
pursuant to the Lease (as hereby amended); (v) Landlord shall have no
responsibility or for any reason be liable to Tenant for any injury to or
interference with Tenant's business arising from the performance of the
Refurbishment Work; and (vi) Tenant shall not be entitled to any compensation or
damages from Landlord for loss of the use of the whole or any part of the

./

-///

 

-5-

 

 

 

--------------------------------------------------------------------------------

[Type here]

 

Premises or of Tenant's personal property or improvements therein resulting from
the performance of the Refurbishment Work, or for any inconvenience or annoyance
occasioned thereby.

6.Modifications to Security Deposit.  

6.1.Increase in Security Deposit.  Concurrently with Tenant's execution and
delivery of this First Amendment, Tenant shall deposit with Landlord an amount
equal to $72,500.00, which amount Landlord shall add to the Security Deposit
held by Landlord under the Lease, as hereby amended (i.e., $87,500.00), such
that the total Security Deposit thereafter held by Landlord shall equal
$160,000.00 (subject to reduction as provided in Section 6.2 below).

6.2.Future Reduction in Security Deposit.  Provided that Tenant is not
in  default under this Lease beyond any applicable notice and cure period as of
February 28, 2019 (herein, the "Security Deposit Reduction Date"), and has not
previously been in default under this Lease beyond any applicable notice and
cure period more than once in the immediately preceding twelve (12) month
period, the Security Deposit held by Landlord under this Lease shall be reduced
on the Security Deposit Reduction Date by $80,000.00, such that the total
Security Deposit thereafter held by Landlord shall equal $80,000.00.  Any such
reduction of the Security Deposit pursuant to the terms of this Section 6.2
shall, at Landlord's election, (i) be applied as a credit against the next Base
Rent due from Tenant following the Security Deposit Reduction Date, or
(ii) reimbursed to Tenant within thirty (30) days after the Security Deposit
Reduction Date.  Except as specifically set forth in this Section 6.2, the
Security Deposit shall not be subject to reduction during the Term and/or
Extended Term, as the case may be.

7.Relocation of Monument Signage.  The parties acknowledge and agree that,
following the Effective Date, Landlord, at Landlord's cost, shall relocate the
existing identification panel on the Monument Signage (as defined in and
pursuant to Section 32 of the Original Lease) from the existing location as of
the Effective Date (as depicted on Exhibit J attached to the Original Lease) to
that certain monument signage located at the center of the Building in front of
the Hawthorne Blvd. entrance to the Property.  Tenant's rights to such relocated
monument signage shall otherwise continue to be subject to and in accordance
with the applicable terms and provisions of Section 32 of the Original Lease.

8.Extension Option.  During the Extended Term, Tenant shall continue to have the
Extension Option as defined in and pursuant to the Extension Option Rider
attached as Rider No. 1 to the Original Lease, provided, however, effective as
of the Effective Date:  (i) the Option Term (as defined therein) shall be for a
period of five (5) years (and not for four [4] years as currently set forth
therein) and shall mean and refer to the five (5) year period immediately
following the expiration of the Extended Term; (ii) the reference in Section 1
therein to the "initial Term" shall mean and refer to the "Extended Term"; and
(iii) the phrase "eleven (11) months" set forth in Section 2 therein shall be
deleted and replaced with the phrase "twelve (12) months".

9.Visitor Parking.  Notwithstanding anything in Section 28.02 of the Original
Lease to the contrary, during the Extended Term, subject to availability as
determined by Landlord, free of parking charges, Tenant's visitors shall be
permitted to park in those certain areas of the parking

./

-///

 

-6-

 

 

 

--------------------------------------------------------------------------------

[Type here]

 

facilities serving the Building that are designated for visitor parking by
Landlord from time to time.

10.Modification of Building Service Hours.  Effective as of the Effective Date,
the text "8:00 A.M. to 6:00 P.M., Monday through Friday" set forth in Section 6
of the Original Lease shall be deleted and replaced with the text "7:00 A.M. to
7:00 P.M., Monday through Friday, and 8:00 A.M. to 1:00 P.M, Saturday".

11.Landlord's Notice Address.  Effective as of the Effective Date, Landlord's
address for notices under the Lease (as hereby amended) shall be revised to be:

RREF II Pacific Center LLC
c/o CM Management Services
236 S. Sierra Ave., Suite 100
Solana, CA  92075
Attn:  Ann Bruce

With a copy to:

c/o CM Management Services
21250 Hawthorne Boulevard, Suite 410
Torrance, CA  90503
Attn:  Lindsay Palomera

12.Miscellaneous Modifications.  Effective as of the Effective Date, the Lease
shall be modified as follows:

12.1.with respect to Section 6 of the Original Lease:

(a)the parenthetical "(except as set forth hereinbelow in the third [3rd]
paragraph of this Section 6)" shall be added immediately following the text
"give rise to an abatement of Rent" set forth in the last sentence of the
first (1st) paragraph therein;

(b)the following text shall be added as a new third (3rd) paragraph therein:

"If Tenant is prevented from using, and does not use, the Premises or any
portion thereof, as a result of any failure to provide to the Premises any of
the essential utilities and services required to be provided by Landlord in
Sections 6(a), (b) and (e) hereinabove, but only to the extent such failure is
caused by Landlord's negligence or willful misconduct (each, an "Abatement
Event"), Tenant shall give Landlord written notice of such Abatement Event.  If
such Abatement Event continues for five (5) consecutive business days after
Landlord's receipt of any such written notice from Tenant ("Eligibility
Period"), then Tenant's obligation to pay Base Rent and Tenant's Pro Rata Share
of Expense Excess and Tax Excess shall be abated or reduced, as the case may be,
from and after the first (1st) day following the Eligibility Period and
continuing during such time that Tenant continues to be so prevented from using,
and does not use, the Premises or a portion thereof, in the

./

-///

 

-7-

 

 

 

--------------------------------------------------------------------------------

[Type here]

 

proportion that the rentable square feet of the portion of the Premises that
Tenant is prevented from using, and does not use, bears to the total rentable
square feet of the Premises.  To the extent Tenant shall be entitled to
abatement of Base Rent and Tenant's Pro Rata Share of Expense Excess and Tax
Excess because of a damage or destruction pursuant to Section 16 below or a
taking pursuant to Section 17 below, then the Eligibility Period shall not be
applicable.";

12.2.the last sentence of Section 8 of the Original Lease shall be deleted and
of no further force or effect;

12.3.the following text shall be added as a new second (2nd) paragraph to
Section 13 of the Original Lease:

"Notwithstanding the foregoing provisions of this Section 13 to the
contrary:  (1) except for lost profits, loss of business or other consequential
damages (collectively, "Consequential Damages") incurred or suffered by Tenant
or the Tenant Related Parties, the assumption of risk and release by Tenant set
forth hereinabove shall not apply to any losses, costs, damages, expenses,
claims and liabilities, including without limitation court costs and reasonable
attorneys' fees (collectively "Claims") to the extent resulting from the
negligence or willful misconduct of Landlord or the Landlord Related Parties and
not insured or required to be insured by Tenant under this Lease (collectively,
the "Excluded Claims"); and (2) Tenant's indemnity of Landlord hereinabove shall
not apply to (A) any Excluded Claims, or (B) any loss of or damage to Landlord's
property to the extent Landlord has waived such loss or damage pursuant to
Section 15 below.  In addition, Landlord shall indemnify, defend, protect and
hold Tenant and the Tenant Related Parties harmless from and against all such
Excluded Claims, except for (x) any loss or damage to Tenant's property to the
extent Tenant has waived such loss or damage pursuant to Section 15 below, and
(y) any Consequential Damages.  Each party's agreement to indemnify the other
pursuant to this Section 13 is not intended to and shall not relieve any
insurance carrier of its obligations under policies required to be carried by
Tenant and/or Landlord, as applicable, pursuant to the provisions of this
Lease.";

12.4.the following text shall be added as a new Section 1.03 of Exhibit B
attached to the Original Lease:

"1.03Notwithstanding anything hereinabove in this Section 1 to the contrary,
Landlord's failure to provide Tenant with a statement of the actual Expenses and
Expenses Excess and the actual Taxes and Tax Excess for a particular calendar
year within eighteen (18) months after the end of the calendar year in question
shall constitute a waiver of Landlord's right to collect any additional Expenses
Excess and/or Tax Excess (as the case may be) which would otherwise have been
payable for such calendar year pursuant to such statement; provided further,
however, that such limitation on Landlord's ability to collect any such
additional Expenses Excess and/or Tax Excess (as the case may be) as a result of
any late delivery of such statement shall not preclude Landlord from modifying
any statement once such

./

-///

 

-8-

 

 

 

--------------------------------------------------------------------------------

[Type here]

 

statement is timely delivered, as provided hereinabove, to correct any errors or
reflect any new information received by Landlord with respect to the Expenses
and Expenses Excess and Taxes and Tax Excess (as the case may be) shown on such
statement (including, without limitation, as a result of any new or supplemental
tax bills issued by the applicable taxing authority or any audit conducted by
Tenant or any other tenant of the Property), so long as Landlord delivers such
revised statement to Tenant by no later than eighteen (18) months after Landlord
becomes aware of such errors or receives such new information.  If any such
revised statement so delivered shows that an additional Expenses Excess and/or
Tax Excess (as the case may be) is present, then Tenant shall pay to Landlord,
within thirty (30) days after Tenant's receipt of the revised statement, the
amount of the additional Expenses Excess and/or Tax Excess (as the case may
be).  If any such revised statement reflects that Tenant has overpaid Tenant's
Pro Rata Share of Expenses Excess and/or Tax Excess (as the case may be) for
such calendar year, Landlord shall, at its option either credit such overpayment
toward Tenant's next rent payment(s) under this Lease, or remit to Tenant with
such applicable revised statement the amount of the overpayment.";  

12.5.the text ", at Landlord's option," set forth in Section 2.03 of Exhibit B
attached to the Original Lease shall be deleted and of no further force or
effect;

12.6.the number "90" set forth in the first (1st) sentence of Section 4 of
Exhibit B attached to the Original Lease shall be deleted and replaced with the
number "135";

12.7.the text "10%" set forth in the fifth (5th) sentence of Section 4 of
Exhibit B attached to the Original Lease shall be deleted and replaced with the
text "5%"; and

12.8.the text "Landlord shall be responsible for all costs, expenses and fees
incurred for the audit up to an amount not to exceed $2,500" set forth in the
fifth (5th) sentence of Section 4 of Exhibit B attached to the Original Lease
shall be deleted and replaced with the text "Landlord shall reimburse Tenant for
the reasonable out-of-pocket costs of the audit actually incurred by Tenant
within thirty (30) days after Landlord's receipt of an invoice therefor together
with reasonable supporting documentation of such costs".

13.Earthquake Insurance.  Landlord agrees that, if Landlord does not carry
standard earthquake insurance coverage for the Building during the Base Year (as
amended pursuant to Section 4 above), but subsequently obtains such standard
earthquake insurance coverage for the Building during the Extended Term, then
the costs incurred in any calendar year after the Base Year because of any such
added earthquake insurance coverage shall be added to and included in the Base
Year for purposes of determining the Expenses Excess payable for such calendar
year in which such added new earthquake insurance coverage is obtained, as if
such coverage was provided in the Base Year (but at the rate for such insurance
coverage which would have been in effect during the Base Year, or the rate in
effect during such subsequent calendar year, whichever is lower).

14.California Accessibility Disclosure.  For purposes of Section 1938(a) of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that

./

-///

 

-9-

 

 

 

--------------------------------------------------------------------------------

[Type here]

 

the Premises have not undergone inspection by a Certified Access Specialist
(CASp).  In addition, the following notice is hereby provided pursuant to
Section 1938(e) of the California Civil Code:

"A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law.  Although state
law does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant.  The parties
shall mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises."  

In furtherance of and in connection with such notice:  (i) Tenant, having read
such notice and understanding Tenant's right to request and obtain a CASp
inspection and with advice of counsel, hereby elects not to obtain such CASp
inspection and forever waives its rights to obtain a CASp inspection with
respect to the Premises, Building and/or Project to the extent permitted by
applicable laws now or hereafter in effect; and (ii) if the waiver set forth in
clause (i) hereinabove is not enforceable pursuant to applicable laws now or
hereafter in effect, then Landlord and Tenant hereby agree as follows (which
constitute the mutual agreement of the parties as to the matters described in
the last sentence of the foregoing notice):  (A) Tenant shall have the one-time
right to request for and obtain a CASp inspection of the Premises, which request
must be made, if at all, in a written notice delivered by Tenant to Landlord on
or before the date that is sixty (60) days after the Effective Date; (B) any
CASp inspection of the Premises timely requested by Tenant shall be conducted
(1) between the hours of 9:00 a.m. and 5:00 p.m. on any business day, (2) only
after ten (10) days' prior written notice to Landlord of the date of such CASp
inspection, (3) in a professional manner by a CASp designated by Landlord and
without any testing that would damage the Premises, Building or Project in any
way, and (4) at Tenant's sole cost and expense, including, without limitation,
Tenant's payment of the fee for such CASp inspection, the fee for any reports
prepared by the CASp in connection with such CASp inspection (collectively, the
"CASp Reports") and all other costs and expenses in connection therewith;
(C) Tenant shall deliver a copy of any CASp Reports to Landlord within three (3)
business days after Tenant's receipt thereof; (D) Tenant, at its sole cost and
expense, shall be responsible for making any improvements, alterations,
modifications and/or repairs to or within the Premises to correct violations of
construction-related accessibility standards disclosed by such CASp inspection;
and (E) if such CASp inspection identifies any improvements, alterations,
modifications and/or repairs necessary to correct violations of
construction-related accessibility standards relating to those items of the
Building and/or Project located outside the Premises that are Landlord's
obligation to repair as set forth in the Lease (as hereby amended), then,
notwithstanding anything to the contrary contained in the Lease, as hereby
amended, Landlord shall perform such improvements, alterations, modifications
and/or repairs as and to the extent required by applicable laws to correct such
violations, and Tenant shall reimburse Landlord for the cost of such
improvements, alterations, modifications and/or repairs within ten (10) business
days after Tenant's receipt of an invoice therefor from Landlord.

./

-///

 

-10-

 

 

 

--------------------------------------------------------------------------------

[Type here]

 

15.Brokers.  Landlord and Tenant each hereby represents and warrants to the
other that it has had no dealings with any real estate broker or agent in
connection with the negotiation of this First Amendment, other than Corporate
Realty Advisors, representing Tenant, and Newmark Knight Frank, representing
Landlord (collectively, the "Brokers"), and that it knows of no other real
estate broker or agent who is entitled to a commission in connection with this
First Amendment.  Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments and costs and expenses (including,
without limitation, reasonable attorneys' fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of the
indemnifying party's dealings with any real estate broker or agent (other than
the Brokers) in connection with this First Amendment.

16.No Further Modification.  Except as set forth in this First Amendment, all of
the terms and provisions of the Lease shall remain unmodified and in full force
and effect.

17.Counterparts.  This First Amendment may be executed in multiple counterparts,
each of which is to be deemed original for all purposes, but all of which
together shall constitute one and the same instrument.

 

[SIGNATURES ON FOLLOWING PAGE]




./

-///

 

-11-

 

 

 

--------------------------------------------------------------------------------

[Type here]

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed by their duly authorized representatives as of the date first above
written.

 

LANDLORD:

RREF II PACIFIC CENTER LLC,
a Delaware limited liability company

 



   By:/s/ Jason Morrow
   Name:   Jason Morrow
   Title: Authorized Signatory

 

 

TENANT:

EMMAUS LIFE SCIENCES, INC.,
a Delaware corporation

 



   By: /s/ Yutaka Niihara
   Name:  Yutaka Niihara
   Title:  CEO

 



   By: /s/ Willis Lee
   Name:  Willis Lee
   Title:  COO

./

-///

 

-12-

 

 

 